Exhibit 99.1 JOINT ACQUISITION STATEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without necessity of filing additional joint acquisition statements.The undersigned acknowledge that each shall be responsible for the filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated:November 18, 2016 ZACHARY J. SCHREIBER, individually; as managing member of PointState Capital GP LLC, as general partner of PointState Capital LP, the managing member of PointState BlockHouse LLC; and as managing member of PointState Holdings LLC, as general partner of SteelMill Master Fund LP and PointState Fund LP and managing member of BlockHouse Holdings LLC, the general partner of BlockHouse Master Fund LP. By: /s/ Zachary J. Schreiber Name: Zachary J. Schreiber
